DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-19 and new claim 21 in the reply filed on June 7, 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10531851. Although the claims at issue are not identical, they are not patentably distinct from each other because the bolded sections of the claims are not significantly different. The limitations of the instant application: including a heart, a coronary artery, a pulmonary artery, an aorta, or an aortic valve and a display circuit configured to display the coronary heart disease probability, and to optionally display at least one of the coronary calcium score, the post-decomposition image, the calcium-enhanced image, a member of the set of dual energy subtraction images, a member of the set of rib suppressed images, or a member of the set of energy dependent images are disclosed by the primary reference (see 35 USC 103 rejection below). Claim 1 other than these limitations is a broader version of claim 1 of U.S. Patent No. 10531851, and when claim 1 of this application is taken with claim 2 of the current application, it is almost identical to claim 1 of U.S. Patent No. 10531851. Claims 18 and 21 are rejected for the same reasons as having on the whole the same limitations as claim 1. Claims 3-17 and 19 are rejected by dependency. 
Current Application
An apparatus for predicting coronary heart disease, comprising: a processor; a memory configured to store a set of energy dependent images; an input/output (IO) interface; a set of circuits; and an interface that connects the processor, the memory, the IO interface, and the set of circuits, the set of circuits comprising: a first circuit configured to acquire a set of energy dependent images of a region of tissue, the region of tissue including a heart, a coronary artery, a pulmonary artery, an aorta, or an aortic valve, where the set of energy dependent images includes a first energy x-ray image and a second, different energy x-ray image; a second circuit configured to generate a set of rib suppressed images based on the set of energy dependent images, where the set of rib suppressed images includes a first energy rib suppressed image and a second energy rib suppressed image; a third circuit and a display circuit configured to display the coronary heart disease probability, and to optionally display at least one of the coronary calcium score, the post-decomposition image, the calcium-enhanced image, a member of the set of dual energy subtraction images, a member of the set of rib suppressed images, or a member of the set of energy dependent images, where the third circuit is configured to register the set of energy dependent images or rib suppressed images using anatomy aware registration by: accessing a set of training chest x-ray images of a region of tissue, where the set of training chest x-ray images includes a plurality of chest x-ray images; defining a set of key points based on the set of training chest x-ray images, where the set of key points identifies a set of anatomical landmarks common to at least two members of the plurality of chest x-ray images; computing a model based on the set of key points, where the model describes a shape of a heart represented in the set of training chest x-ray images; generating a set of corresponding locations by detecting, in the first energy x-ray image and the second, different energy x-ray image, or in the first 
U.S. Patent No. 10531851
A non-transitory computer-readable storage device storing computer executable instructions that when executed by a computer control the computer to perform a method for predicting coronary heart disease, the method comprising: acquiring a set of energy dependent images of a region of tissue, where the set of images includes a first energy x-ray image and a second, different energy x-ray image; generating a set of rib suppressed images based on the set of energy dependent images, where the set of rib suppressed images includes a first energy rib suppressed image and a second energy rib suppressed image; generating a calcium-enhanced image of the region of tissue, where generating the calcium-enhanced image includes: generating a set of pre-decomposition images by pre-decomposition processing the set of energy dependent images, where generating the set of pre-decomposition images includes registering .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (IDS: “Feasibility of real time dual-energy imaging based on a flat panel detector for coronary artery calcium quantification”) in view of Isgum et al. (“Detection of coronary calcifications from computed tomography scans for automated risk assessment of coronary artery disease,” 2007) in view of Bentum et al. (“DESIGN AND REALIZATION OF HIGH SPEED SINGLE EXPOSURE DUAL ENERGY IMAGE PROCESSING”, 1992) in view of Roeske et al (US 20140243579 A1) in view of Leng et al. (US 20130108013 A1).

Regarding claims 1 and 18, Xu et al. disclose an apparatus for predicting coronary heart disease, comprising: a processor; a memory configured to store a set of energy dependent images; an input/output (IO) interface; a set of circuits; and an interface that connects the processor, the memory, the IO interface, and the set of circuits, the set of circuits comprising, and non-transitory computer-readable storage device storing computer-executable instructions that when executed control a processor to perform operations, the operations comprising: a first circuit configured to acquire a set of energy dependent images of a region of tissue, the region of tissue including a heart, a coronary artery, a pulmonary artery, an aorta, or an aortic valve (coronary arteries, abstract, p1614), where the set of energy dependent images includes a first energy x-ray image and a second, different energy x-ray image (section IIB, p1613); a second circuit configured to generate a set of tissue suppressed images based on the set of 

Xu et al. do not disclose a second circuit configured to generate a set of rib suppressed images based on the set of energy dependent images, where the set of rib suppressed images includes a first energy rib suppressed image and a second energy rib suppressed image; generating a set of pre-decomposition images by registering the set of energy dependent images or the set of rib suppressed images using anatomy aware registration; generating a set of selectively filtered images by selectively filtering the set of pre-decomposition images; and compute a coronary heart disease probability based, at least in part, on the coronary calcium score.

Isgum et al. teach computing a coronary heart disease probability based, at least in part, on the coronary calcium score (fully automated method for coronary calcification detection from non-contrast-enhanced, ECGgated multi-slice computed tomography (CT) data, calcium score was computed for each scan and subjects were assigned one of four risk categories based on this score, abstract, “Calcium scores of coronary calcifications detected by the method were computed for each scan. Subjects were assigned to one of four risk categories for coronary artery disease. The categories were based on the Agatston score (AS) and were indicating a risk group”, p1454, accuracy of the calcium score is more important than the sensitivity and specificity of the method in terms of classification of objects as the calcium score is more influenced by larger lesions than by small ones, a dedicated set of features was designed to describe coronary calcifications, p1457) and a display circuit configured to display the coronary heart disease probability, and to optionally display at least one of the coronary calcium score, the post-decomposition image, the calcium-enhanced image, a member of the set of dual energy subtraction images, a member of the set of rib suppressed images, or a member of the set of energy dependent images (Fig. 1, Tables II-V).

Xu et al. and Isgum et al. are in the same art of calcium quantification (Xu et al., p1616; Isgum et al., abstract). The combination of Isgum et al. with Xu et al. will enable the use of a calcium score to assess coronary risks. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the score of Igsum et al. with the invention of Xu et al. as this was known at the time of filing, the combination would have predictable results, and as Isgum et al. indicate this simplifies the process to pattern recognition (p1452), as an Agatston score is used most often in clinical practice (p1454) and as the required evaluation time would 

Xu et al. and Igsum et al. do not disclose a second circuit configured to generate a set of rib suppressed images based on the set of energy dependent images, where the set of rib suppressed images includes a first energy rib suppressed image and a second energy rib suppressed image; generating a set of pre-decomposition images by registering the set of energy dependent images or the set of rib suppressed images using anatomy aware registration; generating a set of selectively filtered images by selectively filtering the set of pre-decomposition images

Bentum et al. teach generating a set of pre-decomposition images by registering the set of energy dependent images or the set of rib suppressed images using anatomy aware registration (downscaling, prefilter operations, high energy image the high energy image is registered with respect to the low energy image, p28-29) [paragraph 88 of the publication of the applicant’s application lists registration of energy images as a form of pre-decomposition processing].

Xu et al. and Bentum et al. are in the same art of dual-energy imaging (Xu et al., abstract; Bentum et al., abstract). The combination of Bentum et al. with Xu et al. and Isgum et al. will enable the use of pre-decomposition processing. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the processing of Bentum et al. with the invention of Xu et al. and Isgum et al. as this was known at the time of filing, the combination would have predictable results, and as Bentum et al. indicate this will reduce needed energy, 

Xu et al. and Igsum et al. and Bentum et al. do not disclose a second circuit configured to generate a set of rib suppressed images based on the set of energy dependent images, where the set of rib suppressed images includes a first energy rib suppressed image and a second energy rib suppressed image; generating a set of selectively filtered images by selectively filtering the set of pre-decomposition images.

Roeske et al. teach a second circuit configured to generate a set of rib suppressed images based on the set of energy dependent images, where the set of rib suppressed images includes a first energy rib suppressed image and a second energy rib suppressed image (“A particular example utilized to visualize soft tissues in the rib cage entails rib suppression utilizing a dual-energy (DE) imaging technique.  Briefly, and as represented by a flowchart in FIG. 1, this technique involves obtaining a radiograph ("Image 1 High Energy") at a relatively high energy (for example, 120 kVp) and another radiograph ("Image 1 Low Energy") at a lower energy (for example, 60 kVp).  A third image ("Image 1 DE Soft Tissue") can then be created that highlights or enhances soft tissue by performing a weighted subtraction of the logarithm of these images.  FIG. 2 represents this process, which shows two radiographic images (left and center) produced at, respectively, high energy (120 kVp) and low energy (60 kVp), and a third image ("DE Soft") generated by the identified logarithmic subtraction step.  As evident from these images, the high energy image enhances the image of soft tissue (the spherical object in FIG. 2), the low energy image enhances the image of hard tissue (the ribs in FIG. 2), and the logarithmic subtraction step results in enhanced visualization of the image of the spherical 

Xu et al. and Roeske et al. are in the same art of dual-energy imaging (Xu et al., abstract; Roeske et al., [0003]). The combination of Roeske et al. with Xu et al. and Isgum et al. and Bentum et al. and Leng et al. will enable the use of rib suppressed images. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the rib suppressed images of Roeske et al. with the invention of Xu et al. and Isgum et al. and Bentum et al. and Leng et al. as this was known at the time of filing, the combination would have predictable results, and as Roeske et al. indicate this will enable better visualization of soft tissue within the ribcage, “As will also be described below, such a capability is not only advantageous for diagnostic purposes, but can also be advantageous when treating a patient, such as when a patient receives image-guided radiotherapy (IGRT)” ([0016]).

Xu et al. and Igsum et al. and Bentum et al. and Roeske et al. do not disclose generating a set of selectively filtered images by selectively filtering the set of pre-decomposition images.


    PNG
    media_image1.png
    254
    323
    media_image1.png
    Greyscale
, [0048], HYPR-LR processing may be conducted in low- and high-energy images before material decomposition, [0028]) and a display circuit configured to display the coronary heart disease probability, and to optionally display at least one of the coronary calcium score, the post-decomposition image, the calcium-enhanced image, a member of the set of dual energy subtraction images, a member of the set of rib suppressed images, or a member of the set of energy dependent images (associated display 32 allows the operator to observe the reconstructed image and other data from the computer 26, [0035]).

Xu et al. and Leng et al. are in the same art of dual-energy imaging and calcium quantification (Xu et al., abstract; Leng et al., [0025], [0057]). The combination of Leng et al. with Xu et al. and Isgum et al. and Bentum et al. will enable the use of selectively filtering the set of pre-decomposition images. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the selectively filtering the set of pre-decomposition images of Leng et al. with the invention of Xu et al. and Isgum et al. and Bentum et al. as this was known at the time 

Regarding claim 3, Xu et al. and Igsum et al. and Bentum et al. and Roeske et al. and Leng et al. disclose the apparatus of claim 1. Xu et al. and Leng et al. further indicate the first energy x-ray image is a 60 kV exposure and the second, different energy x-ray image is a 120 kV exposure, where the first energy x-ray image and the second, different energy x-ray image are acquired within a 150 ms interval (Xu et al., the x-raybeam was switched at 15 Hz between 60 kVp and 120 kVp with the 120 kVp beam, abstract, Table 1, section IIB, p1613-1614, fixed mini-mum of 15 ms for FPD frame readout and 10 ms interval for the filter to be moved into the x-ray beam, section IIB, p1614; Leng et al., series of images reconstructed using HYPR-LR to provide a conglomerate image spanning all energy bins and, thereafter, reconstruct a series of 

While different time frames are discussed, Xu et al., Isgum et al., Bentum et al. and Leng et al. do not specifically refer to the exact value 150 ms. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use 150ms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, Xu et al. and Igsum et al. and Bentum et al. and Roeske et al. and Leng et al. disclose the apparatus of claim 1. Xu et al. and Leng et al. further indicate the first circuit is configured to: acquire the set of energy dependent images by creating a high x-ray spectrum and a low x-ray spectrum by switching kV and mA, by switching pre-filtration x-ray filters, or by switching pre-filtration x-ray filters and kV; or acquire the set of energy dependent images using a photon counting, energy sensitive detector, or by using a sandwich detector comprising a first detector and a second different detector, where the first energy x-ray image is acquired using the first detector, and the second energy x-ray image is acquired using the second detector (Xu et al., dynamic filtration, x-ray beam switched, 120 kVp beam having an additional 0.8 mm silver filter, abstract, filter combinations p1613; Leng et al., detector array 16 may form part of a so-called "photon-counting" and/or "energy-discriminating" detector system, each detector element, [0033], energy bins, [0059]).

Regarding claim 13, Xu et al. and Igsum et al. and Bentum et al. and Roeske et al. and Leng et al. disclose the apparatus of claim 1. Xu et al. and Leng et al. and Bentum et al. further indicate the third circuit is further configured to generate the set of dual energy subtraction images by correcting the set of selectively filtered images by removing scatter from a member of the set of selectively filtered images (Xu et al., scatter correction section D1, p1615; Leng et al., normalizing the energy data set with information derived from the composite image and by multiplying the normalized result with the composite image, claim 3; Bentum et al., “A correction will be applied before the material selective images are composed. This must be done using pixel values linearly related to the intensity. Unfortunately the PCR provides logarithmic values. This is due to data acquisition and display routines which ensure that single energy images acquired within the 4 decades of exposure range are optimally displayed. So, before scatter correction can be done, a conversion has to be made for both high and low energy images. The algorithm for scatter correction is adopted from Naimuddin [3]. We have to note however, that this algorithm for scatter correction is only an approximation of the real scatter. At the moment research is going on in order to improve the algorithm for scatter correction. The material selective images are formed by subtracting from the logarithmically transformed low energy image a weighted version of the logarithmically transformed high energy image. Therefore a logarithmic operation has to be performed on both images before the composing of the material selective images can be done”, p29).

Regarding claims 15-16, Xu et al. and Igsum et al. and Bentum et al. and Roeske et al. and Leng et al. disclose the apparatus of claim 1. Igsum et al. further indicate the fifth circuit is configured to compute the coronary calcium score by: extracting a set of features from the post-decomposition image, where the set of features includes an exposure time feature, a 

Regarding claim 17, Xu et al. and Igsum et al. and Bentum et al. and Roeske et al. and Leng et al. disclose the apparatus of claim 1. Bentum et al. further indicate the set of energy dependent images includes a low-energy reference x-ray image and a higher-energy floating x-ray image; and where the set of circuits further comprises an optimization circuit configured to: optimize the third circuit by computing a value for an objective function, where the value for the objective functions is computed as a function of a similarity measurement of the low-energy reference x-ray image and the higher-energy floating x-ray image, and a regularization term that penalizes motion model parameters that are outside a threshold range (registration of high and low energy images, “A correction will be applied before the material selective images are composed. This must be done using pixel values linearly related to the intensity. Unfortunately the PCR provides logarithmic values. This is due to data acquisition and display routines which ensure that single energy images acquired within the 4 decades of exposure range are optimally .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (IDS: “Feasibility of real time dual-energy imaging based on a flat panel detector for coronary artery calcium quantification” and Isgum et al. (“Detection of coronary calcifications from computed tomography scans for automated risk assessment of coronary artery disease,” 2007) and Bentum et al. (“DESIGN AND REALIZATION OF HIGH SPEED SINGLE EXPOSURE DUAL ENERGY IMAGE PROCESSING”, 1992) and Leng et al. (US 20130108013 A1) and Roeske et al (US 20140243579 A1) as applied to claim 1 above, further in view of Chen et al. (US 20070133736 A1) further in view of Akinyemi et al. (US 20120027272 A1).

Regarding claim 5, Xu et al. and Igsum et al. and Bentum et al. and Roeske et al. and Leng et al. disclose the non-transitory computer-readable storage device of claim 1. Roeske et al. further teach generating a bone image of the region of tissue based on the set of energy dependent images, where the bone image includes a plurality of pixels and creating a first energy rib suppressed image by subtracting the first rib signal from the first energy x-ray 

Xu et al., Isgum et al., Bentum et al. and Leng et al. and Roeske et al. do not explicitly disclose  generating a bone image of the region of tissue based on the set of energy dependent images, where the bone image includes a plurality of pixels; computing a rib edge map based on the bone image, where the rib edge map is computed using an edge filter, or where the rib edge map is computed using a convolutional neural network trained on a set of rib-annotated images using a supervised machine learning process, where the rib edge map displays a probability of rib edge occurrence at a pixel within the bone image, and where the rib edge map has an intensity; generating a binary segmentation rib mask based on the rib edge map by integrating the rib edge map intensity and a prior rib shape model, where the prior rib shape model includes a single rib model and an inter-rib model, and where the binary segmentation rib mask 

Chen et al. teach the rib edge map displays a probability of rib edge occurrence at a pixel within the bone image, and where the rib edge map has an intensity; generating a binary segmentation rib mask based on the rib edge map by integrating the rib edge map intensity and a prior rib shape model, where the prior rib shape model includes a single rib model and an inter-rib model, and where the binary segmentation rib mask defines a rib area and a non-rib area in the bone image; estimating, using the binary segmentation rib mask and independent component analysis (ICA), a first rib signal associated with an area in the first energy x-ray image corresponding to the rib area, and a second, different rib signal associated with an area in the second energy x-ray image corresponding to the rib area (P(B) is a probability that the mathematical representation of the bone layer is correct, [0020], First, with explicit modeling of the bone and soft tissue, relatively accurate similarity measurements can be designed for the registration process instead of treating the dual images as from different modalities and/or relying on more difficult multi-modality registration techniques, [0083], dual energy image registration, [0092], prior knowledge about the movement and the appearance of the layers (i.e., P(T), P(B) and P(S)) can be integrated to refine the reconstruction, P(B) and P(S) can model the smoothness constraint with edge modeling and P(T) can regularize the smoothness 

Xu et al. and Chen et al. are in the same art of dual-energy imaging (Xu et al., abstract; Chen et al., [0092]). The combination of Chen et al. with Xu et al. and Isgum et al. and Bentum et al. and Leng et al. and Roeske et al. will enable the use of a rib map. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the rib map of Chen et al. with the invention of Xu et al. and Isgum et al. and Bentum et al. and Leng et al. and Roeske et al. as this was known at the time of filing, the combination would have predictable results, and as Chen et al. teach in this way relatively accurate similarity measurements can be designed for the registration process instead of treating the dual images as from different modalities and/or relying on more difficult multi-modality registration techniques ([0083]), which should improve the accuracy of the invention of Xu et al..

Chen et al. do not make explicit it is a binary segmentation rib mask.

Akinyemi et al. teach creating a binary mask by segmenting a heart silhouette represented in the region of tissue (segmentation data will typically be stored as one or more binary masks, [0084], “Whole heart segmentations, represented as masks containing the heart and all its sub-anatomies, were collected by a clinically qualified individual on each of these data sets.  Each data set in turn is used as an atlas to segment the heart in all the other data sets” [0086]).

Xu et al. and Akinyemi et al. are in the same art of tomography (Xu et al., section 1; Akinyemi et al., [0045]). The combination of Akinyemi et al. with Xu et al. and Isgum et al. and Bentum et al. and Leng et al. and Roeske et al. and Chen et al. will enable the use of a binary mask. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mask of Akinyemi et al. with the invention of Xu et al. and Isgum et al. and Bentum et al. and Leng et al. and Roeske et al. and Chen et al. as this was known at the time of filing, the combination would have predictable results, and as binary masks are known as an effective way to segment images.

Regarding claim 6, Xu et al. and Isgum et al. and Bentum et al. and Leng et al. and Roeske et al. and Chen et al. and Akinyemi et al. disclose the apparatus of claim 5. Akinyemi et al. further teach where the third circuit is configured to generate the set of pre-decomposition images by: registering the set of energy dependent images or the set of rib suppressed images using rigid registration, piece-wise registration, perspective registration, non-rigid registration, or sliding registration (segmentation data will typically be stored as one or more binary masks, [0084], “Whole heart segmentations, represented as masks containing the heart and all its sub-anatomies, were collected by a clinically qualified individual on each of these data sets.  Each data set in turn is used as an atlas to segment the heart in all the other data sets.  The segmentation is performed using multi-scale rigid registration to align the volumes based on 3-D translation, anisotropic scaling and rotation, followed by multi-scale non-rigid registration, which uses mutual information to find the best deformation field within fluid and elastic constraints”, [0086]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (IDS: “Feasibility of real time dual-energy imaging based on a flat panel detector for coronary artery calcium quantification” and Isgum et al. (“Detection of coronary calcifications from computed tomography scans for automated risk assessment of coronary artery disease,” 2007) and Bentum et al. (“DESIGN AND REALIZATION OF HIGH SPEED SINGLE EXPOSURE DUAL ENERGY IMAGE PROCESSING”, 1992) and Leng et al. (US 20130108013 A1) and Roeske et al (US 20140243579 A1) as applied to claim 1 above, further in view of Kappadath et al. (“Dual-energy digital mammography for calcification imaging: noise reduction techniques”).

Regarding claim 14, Xu et al. and Isgum et al. and Bentum et al. and Leng et al. and Roeske et al. disclose the apparatus of claim 1.  Xu et al. and Isgum et al. and Bentum et al. and Leng et al. and Roeske et al. do not explicitly disclose where the fourth circuit is configured to generate the post-decomposition image by applying un-sharp masking to the set of dual energy subtraction images, where the un-sharp masking is based, at least in part, on the set of dual energy subtraction images, an un-sharp coefficient, and a low-pass filtering operation, where the value of the un-sharp coefficient is within [0, 1]. 

Kappadath et al. teach the fourth circuit is configured to generate the post-decomposition image by applying un-sharp masking to the set of dual energy subtraction images, where the un-sharp masking is based, at least in part, on the set of dual energy subtraction images, an un-sharp coefficient, and a low-pass filtering operation, where the value of the un-sharp coefficient is within [0, 1] (“As seen from equation (6), the highpass filtered DE glandular-ratio images were constructed by subtracting smoothed images from the original images (unsharp mask technique)”, p5427, HE median filters, unsharp mask kernel size used to estimate the 

Kappadath et al.do not explicitly disclose the range 0-1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to be a range such as 0-1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.         In re Aller, 105 USPQ 233.

Xu et al. and Kappadath et al. are in the same art of dual energy imaging (Xu et al., abstract; Kappadath et al., abstract). The combination of Kappadath et al. with Xu et al. and Isgum et al. and Bentum et al. and Leng et al. and Roeske et al. and Chen et al. and Akinyemi et al. will enable the use of unsharp masking. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the unsharp mask of Kappadath et al. with the invention of Xu et al. and Isgum et al. and Bentum et al. and Leng et al. and Roeske et al. and Chen et al. and Akinyemi et al. as this was known at the time of filing, the combination would have predictable results, and as Kappadath et al. indicate this will improve calcification detection (p5422-5423), which will have benefits in the calcium detection of Xu et al.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (IDS: “Feasibility of real time dual-energy imaging based on a flat panel detector for coronary artery calcium quantification”) in view of Isgum et al. (“Detection of coronary calcifications from computed tomography scans for automated risk assessment of coronary artery disease,” 2007) in view of Roeske et al (US 20140243579 A1) in view of Leng et al. (US 20130108013 A1).

Regarding claim 21, Xu et al. disclose an apparatus for predicting coronary heart disease, comprising: an image acquisition circuit configured to acquire a set of images of a region of tissue, the region of tissue including a heart, a coronary artery, a pulmonary artery, an aorta, or an aortic valve (coronary arteries, abstract, p1614); a registration circuit configured to generate a set of tissue suppressed images based on the set of images (tissue suppressed bone image B in section IIA, p1613); an enhancement circuit configured to generate a calcium-enhanced image by filtering the set of energy dependent images or the set of rib suppressed images (scatter correction section D1, p1615); a post enhancement circuit configured to generate a post-decomposition image of the region of tissue based on the calcium-enhanced image (NOC algorithm to reduce noise, section D4, p1615); a grading circuit configured to: compute a coronary calcium score based, at least in part, on the post-decomposition image of the region of tissue (calcium quantification, section G, p1616); and a display circuit configured to display the coronary heart disease probability, and to optionally display at least one of the coronary calcium score, the post-decomposition image, or the calcium-enhanced image, or a member of the set of rib suppressed images (see Fig. 3, 4 and Fig. 7 of Xu et al.).

Xu et al. do not disclose a registration circuit configured to generate a set of rib suppressed images based on the set of images; an enhancement circuit configured to generate a calcium-enhanced image by filtering the set of energy dependent images or the set of rib suppressed images; and compute a coronary heart disease probability based, at least in part, on the coronary calcium score.



Xu et al. and Isgum et al. are in the same art of calcium quantification (Xu et al., p1616; Isgum et al., abstract). The combination of Isgum et al. with Xu et al. will enable the use of a calcium score to assess coronary risks. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the score of Igsum et al. with the invention of Xu et al. as this was known at the time of filing, the combination would have predictable results, and as Isgum et al. indicate this simplifies the process to pattern recognition (p1452), as an Agatston score is used most often in clinical practice (p1454) and as the required evaluation time would 

Xu et al. and Igsum et al. do not disclose a registration circuit configured to generate a set of rib suppressed images based on the set of images; an enhancement circuit configured to generate a calcium-enhanced image by filtering the set of energy dependent images or the set of rib suppressed images.

Roeske et al. teach a registration circuit configured to generate a set of rib suppressed images based on the set of images (“A particular example utilized to visualize soft tissues in the rib cage entails rib suppression utilizing a dual-energy (DE) imaging technique.  Briefly, and as represented by a flowchart in FIG. 1, this technique involves obtaining a radiograph ("Image 1 High Energy") at a relatively high energy (for example, 120 kVp) and another radiograph ("Image 1 Low Energy") at a lower energy (for example, 60 kVp).  A third image ("Image 1 DE Soft Tissue") can then be created that highlights or enhances soft tissue by performing a weighted subtraction of the logarithm of these images.  FIG. 2 represents this process, which shows two radiographic images (left and center) produced at, respectively, high energy (120 kVp) and low energy (60 kVp), and a third image ("DE Soft") generated by the identified logarithmic subtraction step.  As evident from these images, the high energy image enhances the image of soft tissue (the spherical object in FIG. 2), the low energy image enhances the image of hard tissue (the ribs in FIG. 2), and the logarithmic subtraction step results in enhanced visualization of the image of the spherical object in the third image as a result of the image of the ribs being suppressed”, [0003]; As a particular example, dual-energy imaging techniques described herein can be used to enhance the visualization of a lung tumor in a 

Xu et al. and Roeske et al. are in the same art of dual-energy imaging (Xu et al., abstract; Roeske et al., [0003]). The combination of Roeske et al. with Xu et al. and Isgum et al. and Bentum et al. and Leng et al. will enable the use of rib suppressed images. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the rib suppressed images of Roeske et al. with the invention of Xu et al. and Isgum et al. and Bentum et al. and Leng et al. as this was known at the time of filing, the combination would have predictable results, and as Roeske et al. indicate this will enable better visualization of soft tissue within the ribcage, “As will also be described below, such a capability is not only advantageous for diagnostic purposes, but can also be advantageous when treating a patient, such as when a patient receives image-guided radiotherapy (IGRT)” ([0016]).

Xu et al. and Igsum et al. and Roeske et al. do not disclose an enhancement circuit configured to generate a calcium-enhanced image by filtering the set of energy dependent images or the set of rib suppressed images.

Leng et al. teach an enhancement circuit configured to generate a calcium-enhanced image by filtering the set of energy dependent images or the set of rib suppressed images (At process 
    PNG
    media_image1.png
    254
    323
    media_image1.png
    Greyscale
, [0048], HYPR-LR processing may be conducted in low- and high-energy images before material decomposition, [0028]) and a display circuit configured to display the coronary heart disease probability, and to optionally display at least one of the coronary calcium score, the post-decomposition image, the calcium-enhanced image, a member of the set of dual energy subtraction images, a member of the set of rib suppressed images, or a member of the set of energy dependent images (associated display 32 allows the operator to observe the reconstructed image and other data from the computer 26, [0035]).

Xu et al. and Leng et al. are in the same art of dual-energy imaging and calcium quantification (Xu et al., abstract; Leng et al., [0025], [0057]). The combination of Leng et al. with Xu et al. and Isgum et al. and Bentum et al. will enable the use of selectively filtering the set of pre-decomposition images. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the selectively filtering the set of pre-decomposition images of Leng et al. with the invention of Xu et al. and Isgum et al. and Bentum et al. as this was known at the time of filing, the combination would have predictable results, and as Leng et al. indicate, “As a simple special case, dual-energy CT, which is now clinically used for stone composition ..

Allowable Subject Matter

Claims 2 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and upon filing of a terminal disclaimer). In particular, while the following references appear to teach the material of claims , the combination would likely require hindsight reasoning: Thielemans et al. “Mass-Preserving Image Registration Using Free-Form Deformation Fields” (using a free-form deformation field (i.e. parametrised by a deformation vector for every voxel), abstract, algorithm where the deformations are free-form (using one deformation vector for every voxel), but where the mass-preservation is taken into account, p2491); Loeckx et al., “Temporal Subtraction of Thorax CR Images Using a Statistical Deformation Model” (“The deformation field US 20090052763 A1 ([Computer analysis of chest radiographs: a Review Chapter 2] wherein a previous radiograph of the same patient is registered with the current image and an elastic matching technique is employed in which the displacement of small ROls is computed based on cross-correlation and a smooth deformation field is obtained by fitting a high order polynomial function to the displacement vectors) is also cited as relevant.
Claim 7 (and therefore claims 8-12) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 𝐼𝐼𝐶𝐶 from the low and high kV images as a binary mask to constrain the registration process… Then, we enlarged 𝐼𝐼𝐶𝐶 (0) to 𝐼𝐼𝐶𝐶 so that it also covered the deformed heart silhouette in the high kV image, which was done by dilating 𝐼𝐼𝐶𝐶 (0) with a margin d. The resultant 𝐼𝐼𝐶𝐶 was taken as an extra input to the registration process”,  part 2.1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150110373 A1 (Optionally, at 608, the limits of expansion are set. Optionally, the CT segment is dilated non-uniformly based on anatomical landmarks. Optionally, the dilated CT segment is used as a mask to confine the expansion of the US segment. Optionally, the mask constrains the US segment expansion to the more relevant cardiac regions and/or limits expansion outside the cardiac chambers and/or vessels. Optionally, scale operations are used, potentially increasing the algorithm efficiency); US 20120134564 A1 (Returning to FIG. 2, at step 208, the aorta mesh is expanded to include the bypass coronary arteries. In particular, the aorta surface mesh generated in step 206 is extended outwards until the aorta surface mesh touches the heart-lung boundary or until a predetermined maximum dilation is reached. In a possible implementation, the maximum dilation can be 40 mm. It is easy to distinguish the lung from the heart in the CT volume. During expansion of the aorta mesh, if the intensity drops below a predetermined intensity threshold, it is determined that the mesh has reached the heart-lung boundary. For example, the intensity threshold may be -624 US 20100296709 A1 (FIG. 4 shows a flowchart 300 for a method of identifying a blood vessel mask by expanding each one of the seeds, according to some embodiments of the present invention. The blood vessel mask depicts a network of connected blood vessels which are imaged in the VOI, for example coronary arteries. At 302, one or more additional cardiac seeds may be identified and marked on the surface of the aorta segment. Optionally, these seeds are voxels on a cluster of voxels that is indicative of the outer boundary of the aorta. For example, the boundary of the aorta is dilated by some width, such as 2 mm, and voxels within that dilated boundary, having at least a minimum Hounsfield (HU) value of intensity, for example 200 HU, are marked as seeds. These voxels may include one or more voxels on the Aortic Ostia); US 6771803 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661